Goodrich, P. J.:
The action was brought to acquire three parcels of land adjacent to the plaintiff’s right of way near Jamaica, Long Island, one of which was owned by the defendant Daniel Scholl. The court gave judgment condemning the premises and appointed three commissioners to ascertain the value of the land, which was unimproved. The commissioners personally viewed the premises and took evidence *167of experts as to value and reported such value to be $950. The owner and his wife appeal, contending that the value should have been thirty per cent greater, or about $1,235.
The amount of the award is justified by the evidence, and we see no reason to interfere with it, all the more for the fact that the commissioners personally viewed the premises. “The rule,” said the court, in Manhattan R. Co. v. O'Sullivan (6 App. Div. 571, 577; affd. on the opinion below, 150 N. Y. 569), “ which governs upon the review of the award of commissioners is well settled. Every intendment is in favor of the action of the commissioners. They are not confined to the evidence adduced before them, but may view the premises. The court not only lacks the opportunity of seeing the witnesses, which always leads an appellate tribunal to differ reluctantly with the trial court, but also is without this important aid which is open to the commissioners. The practice in cases of this character, as was said by Van Brunt, P. J., in The Matter of the N. Y. E. R. R. Co. (35 N. Y. St. Repr. 944), has been not to disturb the findings of the commissioners unless it is apparent that injustice has been done or that they have overlooked some material feature of t.he case, or proceeded upon an erroneous principle or been influenced by prejudice or passion.”
The order should be affirmed, with costs.
Woodward, Hirsohberg, Jenks and Hooker, JJ., concurred.
Einal order confirming award of commissioners affirmed, with costs,